Church, Ch. J.
The result of this case must depend upon fixing correctly the place of Samuel Barlow’s settlement, when the supplies were furnished for which the action was brought. His settlement determines that of the paupers in question.
The birth-place of Samuel Barlow was Fairfield; from thence he removed to Reading, married there and had children; and in the year 1820, he abandoned his wife and family in Reading, and went to reside in the parish of Greens-*564farms, then a part of the old town of Fairfield, since annexed to Westport. In Greensfarms, Barlow was unlawfully married to Lucy Mills, and he continued to cohabit with her there, about two years, when he was committed to Newgate prison, for bigamy, and was confined there, under sentence for two years ; then he returned again to Greensfarms, and resided there for about five years, and was committed to the state’s prison for arson, and continued there under sentence for seven years ; his lawful wife and family, all this time, remaining in Reading. The defendants claimed, that he had not resided within the limits of Greensfarms, long enough, at any one time, to acquire a legal settlement there, and that he had not supported his lawful wife and family, during his residence there.
The parish of Greensfarms, was annexed to the town of Westport, in the year 1842, by a resolution 'of the general assembly, a part of which is as follows : “ Resolved, that the poor of said town of Fairfield, within the limits hereby annexed to Westport, shall be deemed inhabitants of the said town of Westport, and maintained accordingly; and said town of Westport shall be liable to maintain all the poor of the town of Fairfield, that are or may now be absent therefrom, provided such poor now belong to the parish of Greens-farms, as aforesaid.” When this resolution was passed, Barlow was residing in the town of Norwalk. Therefore, if he belonged to the parish of Greensfarms then, he and the paupers in question, became chargeable to the town of West-port, as the plaintiffs claim.
The word, belongs, when used in our public and private statutes, and especially when used in reference to inhabitancy, the poor, &c., has been uniformly understood and construed to designate the place of a person’s legal settlement, and not merely his place of residence. This has been both its legislative and its judicial meaning. Columbia v. Williams, 3 Conn. R. 467. Waterbary v. Bethany, 18 Conn. R. 425. Rev. Stat. 535, 6. Priv. Stat. 1131. 1135. 1137. &c.
The question, therefore, comes to this — was the parish of Greensfarms the place of Barlow’s legal settlement ; or did he belong there, when that parish was annexed to Westport? If he did not, the defendants are not chargeable with the support of these paupers. It becomes important to ascer*565tain the legal effect of his confinement in the prisons, upon his residence. —
To acquire a settlement in a town by commorancy, the party must reside there for the full term of six years successively. Rev. Stat. 533. This is not, therefore, a question of domicil, as the plaintiffs contended, but a question of actual residence. Length of time is not necessary to acquire a domicil; but length of residence is necessary to acquire' a settlement. 1 Sto. Confl. 42. If Barlow had not acquired a settlement in Greensfarms, before he entered upon his seven years’ term of imprisonment in the state’s prison, he did not acquire it, by his stay in the prison. While absent from Greensfarms, and confined in prison under his sentence, he was not helping out his five years’ residence in Greensfarms, and continuing it, and extending it out into a six years’ residence, so as to acquire a settlement by com-morancy in Greensfarms ; especially, 'as he left no family there to represent himself, or continue his home.
The statute gives authority to towns to break up the residence of paupers, so as to prevent the acquisition of a settlement by them, by removing them to the towns where they belong ; but this man could not have been removed, nor his continuing residence disturbed. Indeed, he could not remove himself, nor change his residence, if thus disposed ; but his residence must go on, and result in a legal settlement, in spite both of the town and himself, if the claim of the plaintiffs, in this respect, is sustained. And, if Barlow had not been committed to prison, non constat that he would have prolonged his residence in Greensfarms to six years. It is very clear, we think, that the statute did not intend the period of imprisonment for crime, to constitute any portion of successive residence, so as to acquire a legal settlement.
This case is unlike that of Grant v. Dalliber, 11 Conn. R. 234. The questions there were, where was the home or domicil of Dalliber, before he was committed to prison ; and had he lost it ? And not whether he was acquiring a home, or other privilege, by his imprisonment.
We do not advise a new trial.
In this opinion the other Judges concurred.
New trial not to be granted.